
	
		I
		111th CONGRESS
		2d Session
		H. R. 5920
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the manufacture, sale, or distribution in
		  commerce of children’s products containing excessive cadmium, chromium, barium,
		  or antimony, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Toxic Metals Protection Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)AntimonyThe term antimony means
			 elemental antimony and any compounds or alloys which contain antimony.
			(2)BariumThe term barium means
			 elemental barium and any compounds or alloys which contain barium.
			(3)CadmiumThe term cadmium means
			 elemental cadmium and any compounds or alloys which contain cadmium.
			(4)Children's
			 Product
				(A)In
			 generalThe term
			 children's product means a product designed or intended to be worn
			 or used by children 12 years of age or younger and sold or distributed at
			 retail.
				(B)Determination of
			 intention for wear or use by childrenIn determining under subparagraph (A)
			 whether a product is designed or intended for wear or use by children 12 years
			 of age or younger, the following factors shall be considered:
					(i)A statement by a manufacturer about the
			 intended use of the product if such statement is reasonable.
					(ii)Any label on the
			 product.
					(iii)Whether the
			 product is represented in its packaging, display, promotion, or advertising as
			 appropriate for children 12 years of age or younger.
					(iv)Whether the
			 product is commonly recognized by consumers as being intended for use by
			 children 12 years of age or younger.
					(v)The Age
			 Determination Guidelines: Relating Children's Ages to Toy Characteristics and
			 Play Behavior, issued by the Commission in September 2002, and any
			 modifications to such Guidelines.
					(5)ChromiumThe term chromium means
			 elemental chromium and any compounds or alloys which contain chromium.
			(6)CommissionThe term Commission means the
			 Consumer Product Safety Commission.
			(7)Sold or
			 distributed at retailThe
			 term sold or distributed at retail means sold or distributed to a
			 consumer.
			3.Ban on children’s
			 products containing certain levels of antimony, barium, cadmium, or
			 chromium
			(a)ProhibitionNo person may manufacture for sale, offer
			 for sale, or distribute in commerce any children’s product containing compounds
			 of antimony, barium, cadmium, or chromium of which the metal content of the
			 soluble material is in excess of the maximum soluble migrated element in parts
			 per million as follows:
				(1)60 parts per million for antimony.
				(2)1,000 parts per million for barium.
				(3)75 parts per million for cadmium.
				(4)60 parts per million for chromium.
				(b)PenaltiesAny failure of a person to comply with
			 subsection (a) shall be treated as a violation of section 4 of the Federal
			 Hazardous Substances Act (15 U.S.C. 1263) and subject to the penalties set
			 forth in section 5 of such Act (15 U.S.C. 1264).
			4.Alternative
			 measures of heavy metal contentNot later than 90 days after the date of
			 enactment of this Act, the Consumer Product Safety Commission shall establish a
			 measurement standard for antimony, barium, cadmium, and chromium based on a
			 units-of-mass-per-area standard that is statistically comparable to the
			 parts-per-million measurement standard currently used.
		5.Reports
			(a)In
			 GeneralNot later than one
			 year after the date of enactment of this Act, and annually thereafter, the
			 Commission shall submit to Congress a report on the actions taken by the
			 Commission to enforce the provisions of this Act, including a summary of the
			 criminal and civil penalties imposed under
			 section 3(b).
			(b)Heavy
			 metalsNot later than one
			 year after the date of the enactment of this Act, the Commission shall submit a
			 report to Congress regarding heavy metals that should be banned from children's
			 products.
			6.Effect on Federal
			 and State law
			(a)In
			 generalNothing in this Act
			 or section 18(b)(1)(B) of the Federal Hazardous Substances Act (15 U.S.C. 1261
			 note) shall preempt the authority of any State or political subdivision of a
			 State to establish or continue in effect a provision of the law of a State or
			 political subdivision of a State relating to regulation of products containing
			 chromium, cadmium, barium, or antimony, except to the extent that compliance
			 with both State and Federal law is impossible. Nothing in this section shall be
			 construed to modify or affect any enforcement action or liability of any person
			 under the law of any State.
			(b)Preservation of
			 certain State lawNothing in
			 this Act shall be construed to preempt or otherwise affect any warning
			 requirement relating to consumer products or substances that is established
			 pursuant to State law that was in effect on August 31, 2003.
			7.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act and shall apply with respect to
			 children's products manufactured on or after the date that is 90 days after
			 such date of enactment.
		
